DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 29, 2011 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  This claim recites the limitations “polarized” in lines 10 and 13.  The examiner believes these limitations should be changed to “polarize” to make it clearer that polarizing the source microwave will make it the polarized source microwave.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 18 and 19 recites the limitations “a third directional coupler” in line 3 and “a fourth directional coupler” in line 8 of claim 18 and “a first terminator” in line 3 of claim 19.  These limitations indicate there is a first and second directional coupler and a first terminator, which is found in claim 16 and 17, however claim 18 depends on claim 12.  There is no first or second directional coupler or first terminator recited in either claims 11 or 12.  It appears to the examiner that claim 18 can be corrected by making it a dependent claim of claim 17 which would clearly show that that there are four directional couplers and two terminators.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. 2017/0135163 (called Chang hereinafter).

Regarding independent claim 1, Chang teaches, in Figure 1A-1, a microwave system (Fig. 1A-1), comprising: 
a chamber (heating chamber 110); and 
a microwave process circuit (Fig. 1B-2), coupled to the chamber, and configured to radiate a polarized source microwave (para [0026]; output of microwave transmitter 131), receive a first reflected microwave (bottom of para [0032]; reflected power is bouncing between the transmitters, the chamber and the polarized rectangular waveguides, thus the reflected microwave is polarized and continually heats the object 50 in the chamber), and radiate a polarized first reflected microwave into the chamber so as to heat a device under test in the chamber (to-be-heated object 50; para [0032]), wherein the microwave process circuit comprises: 
a power generator (microwave transmitter 131), configured to generate a source microwave (para [0026]) according to a reference signal (Fig. 1B-2; R, S and T signals) and a control signal (para [0032]; each transmitter is operated one at a time to prevent interference); 
a first energy feeder (polarized rectangular waveguide 151), configured to polarized the source microwave to the polarized source microwave (para [0026 and 0032]), and radiate the polarized microwave into the chamber (para [0032]); and 
a second energy feeder (polarized rectangular waveguide 152), configured to polarized the first reflected microwave to the polarized first reflected microwave (bottom of para [0032]; reflected power is bouncing between the transmitters, the chamber and the polarized rectangular waveguides, thus the reflected microwave is polarized and continually heats the object 50 in the chamber), and radiate the polarized first reflected microwave into the chamber (para [0032]).

Regarding claim 10, Chang teaches the microwave system of claim 1, and further teaches wherein the microwave process circuit further comprises: a control unit, coupled to the power generator, and configured to generate the reference signal and the control signal to control a source power of the source microwave (Fig. 1B-2; para [0032]; each transmitter is operated one at a time to prevent interference and operate the R, S and T signals used to generate the microwave signal to heat the object in the chamber, thus a control unit exists to control these functions).

Regarding independent claim 11, Chang teaches, in Fig. 1A-1, a microwave system (Fig. 1A-1), comprising: 
a chamber (heating chamber 110); and 
a microwave process circuit (Fig. 1B-2), coupled to the chamber, and configured to radiate a polarized first source microwave (para [0026]; output of microwave transmitter 131) and a polarized second microwave (Fig. 2E; para [0026]; output of microwave transmitter 133) into the chamber so as to heat a device under test in the chamber (to-be-heated object 50; para [0032]), the microwave process circuit further configured to receive a first reflected microwave and a second reflected microwave (bottom of para [0032]; reflected power is bouncing between the transmitters, the chamber and the polarized rectangular waveguides, thus the reflected microwave is polarized and continually heats the object 50 in the chamber), wherein the microwave process circuit comprises: 
a first power generator (microwave transmitter 131), configured to generate a first source microwave according to a first reference signal (Fig. 1B-2; R and S signal) and a first control signal (para [0032]; each transmitter is operated one at a time to prevent interference); 
a second power generator (microwave transmitter 133), configured to generate a second source microwave according to a second reference signal (Fig. 1B-2; S and T signal) and a second control signal (para [0032]; each transmitter is operated one at a time to prevent interference); 
a first energy feeder (polarized rectangular waveguide 151), configured to polarize the first source microwave to the polarized first source microwave (para [0026 and 0032]), and radiate the polarized first source microwave into the chamber (para [0032]); and 
a second energy feeder (polarized rectangular waveguide 152), configured to polarize the second source microwave to the polarized second source microwave (para [0026 and 0032]), and radiate the polarized second source microwave into the chamber (para [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Cohen 3205493.

Regarding claim 2, Chang teaches the microwave system of claim 1, but fails to teach wherein the microwave process circuit further comprises: a first circulator having a first port configured to receive the source microwave, a second port coupled to the first energy feeder, and a third port; and a second circulator having a first port coupled to the third port of the first circulator, a second port coupled to the second energy feeder, and a third port.
Cohen teaches, in Figure 2, wherein the microwave process circuit further comprises: a first circulator (circulator 10) having a first port (port 1 of circulator 10) configured to receive the source microwave, a second port (port 3 of circulator 10) coupled to the first energy feeder, and a third port (port 2 of circulator 10); and a second circulator (circulator 11) having a first port (port 2 of circulator 11) coupled to the third port of the first circulator, a second port (port 1 of circulator 11) coupled to the second energy feeder, and a third port (port 3 of circulator 11).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Chang with the circulators structure as described by Cohen for the purpose of improved processing of microwave signals allowing high speed switching between microwave signals while reducing electrical components required for a given system.

Regarding claim 3, Chang and Cohen teach the microwave system of claim 2, Chang further teaches wherein the first energy feeder (waveguide 151) comprises a first polarizer (para [0026]; waveguide 151 polarizes the output of transmitter 131) configured to polarize the source microwave and receive the first reflected microwave from the chamber (bottom of para [0032]; reflected power is bouncing between the transmitters, the chamber and the polarized rectangular waveguides, thus the reflected microwave is received by the waveguide), and the second energy feeder (waveguide 152) comprises a second polarizer (para [0026]; waveguide 152 polarizes the output of transmitter 133) configured to polarize the first reflected microwave and receive a second reflected microwave from the chamber (bottom para [0032]).

Regarding claim 12, Chang teaches the microwave system of claim 11, but fails to teach wherein the microwave process circuit further comprises: a first circulator having a first port configured to receive the first source microwave, a second port coupled to the first energy feeder, and a third port; and a second circulator having a first port configured to receive the second source microwave, a second port coupled to the second energy feeder, and a third port.
Cohen teaches, in Figure 2, wherein the microwave process circuit further comprises: a first circulator (circulator 10) having a first port (port 1 of circulator 10) configured to receive the first source microwave, a second port (port 3 of circulator 10) coupled to the first energy feeder, and a third port (port 2 of circulator 10); and a second circulator (circulator 11) having a first port (port 2 of circulator 11) configured to receive the second source microwave, a second port (port 1 of circulator 11) coupled to the second energy feeder, and a third port (port 3 of circulator 11).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Chang with the circulators structure as described by Cohen for the purpose of improved processing of microwave signals allowing high speed switching between microwave signals while reducing electrical components required for a given system.

Regarding claim 13, Chang and Cohen teach the microwave system of claim 12, Chang further teaches wherein the first energy feeder (waveguide 151) comprises a first polarizer (para [0026]; waveguide 151 polarizes the output of transmitter 131) configured to polarize the first source microwave and receive the first reflected microwave from the chamber (bottom of para [0032]; reflected power is bouncing between the transmitters, the chamber and the polarized rectangular waveguides, thus the reflected microwave is received by the waveguide), and the second energy feeder (waveguide 152) comprises a second polarizer (para [0026]; waveguide 152 polarizes the output of transmitter 133) configured to polarize the second source microwave and receive the second reflected microwave from the chamber (bottom para [0032]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Monodane et al. 2019/0362992 (called Monodane hereinafter).

Regarding claim 20, Chang teaches the microwave system of claim 11, and further teaches wherein the microwave process circuit further comprises: a first control unit, coupled to the first power generator, and configured to generate the first reference signal and the first control signal to control a first source power of the first source microwave; and coupled to the second power generator, and configured to generate the second reference signal and the second control signal to control a second source power of the second source microwave (Fig. 1B-2; para [0032]; each transmitter is operated one at a time to prevent interference and operate the power R, S and T signals used to generate the microwave signal to heat the object in the chamber, thus a control unit exists to control these functions).
Chang fails to teach a second control unit.
Monodane teaches a second control unit (Fig. 8; 11).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Chang with the second control unit as described by Monodane for the purpose of improving the accuracy of the heating of an object by having multiple control units working together to determine the temperature required to heat the object to the desired temperature.

Allowable Subject Matter
Claims 4-9, 14-17 are indicated as allowable subject matter.
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein: the first circulator is configured to transmit the source microwave from the first port of the first circulator to the second port of the first circulator, the first polarizer is configured to polarize the source microwave to a first polarization, thereby converting the source microwave into the polarized source microwave, and the first circulator is further configured to receive the first reflected microwave at the second port of the first circulator and transmit the first reflected microwave from the second port of the first circulator to the third port of the first circulator, and the second circulator is configured to transmit the first reflected microwave from the first port of the second circulator to the second port of the second circulator, the second polarizer is configured to polarize the first reflected microwave to a second polarization, thereby converting the first reflected microwave into the polarized first reflected microwave, and the second circulator is further configured to receive the second reflected microwave at the second port of the second circulator and transmit the second reflected microwave from the second port of the second circulator to the third port of the second circulator.”
	Claims 5-9 are indicated as allowable subject matter for depending on claim 4.
Regarding claim 14, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein: the first circulator is configured to transmit the first source microwave from the first port of the first circulator to the second port of the first circulator, the first polarizer is configured to polarize the first source microwave to a first polarization, thereby converting the first source microwave into the polarized first source microwave, and the first circulator is further configured to receive the first reflected microwave at the second port of the first circulator and transmit the first reflected microwave from the second port of the first circulator to the third port of the first circulator, and the second circulator is configured to transmit the second source microwave from the first port of the second circulator to the second port of the second circulator, the second polarizer is configured to polarize the second source microwave to a second polarization, thereby converting the second source microwave into the polarized second source microwave, and the second circulator is further configured to receive the second reflected microwave at the second port of the second circulator and transmit the second reflected microwave from the second port of the second circulator to the third port of the second circulator.”
	Claim 15 is indicated as allowable subject matter for depending on claim 14.
Regarding claim 16, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the microwave process circuit further comprises: a first directional coupler, coupled between the first power generator and the first port of the first circulator, wherein the first is directional coupler is configured to obtain a portion of the first source microwave so as to detect a first source power of the first source microwave; and a second directional coupler, coupled to the third port of the first circulator, wherein the second directional coupler is configured to obtain a portion of the first reflected microwave so as to detect a first reflected power of the first reflected microwave.”
	Claim 17 is indicated as allowable subject matter for depending on claim 16.
Regarding claim 18, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the microwave process circuit further comprises: a third directional coupler, coupled between the second power generator and the first port of the second circulator, wherein the third directional coupler is configured to obtain a portion of the second source microwave so as to detect a second source power of the second source microwave; and a fourth directional coupler, coupled to the third port of the second circulator, wherein the fourth directional coupler is configured to obtain a portion of the second reflected microwave so as to detect a second reflected power of the second reflected microwave.”
	Claim 19 is indicated as allowable subject matter for depending on claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Takatani et al. discloses “Microwave irradiating and heating device” (see 2017/0165631)
Leindecker discloses “Electronic oven with reflective energy steering” (see 2017/0359864)
Ikeda et al. discloses “Microwave heating apparatus and processing method” (see 2013/0168389)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867